Exhibit 10.2

FIRST AMENDED AND RESTATED

INVESTMENT ADVISORY MANAGEMENT AGREEMENT

BETWEEN

SOLAR SENIOR CAPITAL LTD.

AND

SOLAR CAPITAL PARTNERS, LLC

Agreement (this “Agreement”) made this 2nd day of August 2016, by and between
SOLAR SENIOR CAPITAL LTD., a Maryland corporation (the “Company”), and SOLAR
CAPITAL PARTNERS, LLC, a Delaware limited liability company (the “Adviser”).

WHEREAS, the Company is a closed-end management investment company that has
elected to be treated as a business development company (“BDC”) under the
Investment Company Act of 1940, as amended (the “Investment Company Act”); and

WHEREAS, the Adviser is an investment adviser that is registered under the
Investment Advisers Act of 1940, as amended (the “Advisers Act”); and

WHEREAS, the Company and the Adviser are parties to the investment advisory and
management agreement, dated February 24, 2011, by and between the Company and
the Adviser (the “Prior Agreement”);

WHEREAS, the Company and the Adviser desire to amend and restate the Prior
Agreement to set forth the terms and conditions for the continued provision by
the Adviser of investment advisory services to the Company; and

WHEREAS, the Company’s board of directors has determined that such amendment and
restatement clarifies the intent of the Prior Agreement in a manner that is
consistent with the Company’s public disclosures and is not detrimental to the
Company.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the parties hereby agree as follows:

 

1. Duties of the Adviser.

(a) The Company hereby retains the Adviser to act as the investment adviser to
the Company and to manage the investment and reinvestment of the assets of the
Company, subject to the supervision of the Board of Directors of the Company
(the “Board”), for the period and upon the terms herein set forth, (i) in
accordance with the investment objective, policies and restrictions that are set
forth in the Company’s registration statement on Form N-2 (File No. 333-171330)
initially filed on December 22, 2010 (as the same shall be amended from time to
time); (ii) in accordance with all other applicable federal and state laws,
rules and regulations, and the Company’s charter and by-laws as the same shall
be amended from time to time; and (iii) in accordance with the Investment
Company Act. Without limiting the generality of the foregoing, the Adviser
shall, during the term and subject to the provisions of this Agreement, (i)
determine the composition of the portfolio of the Company, the nature and timing
of the changes therein and the manner of implementing such changes; (ii)
identify, evaluate and negotiate the structure of the investments made by the
Company; (iii) close and monitor the Company’s investments; (iv) determine the
securities and other assets that the Company will purchase, retain, or sell; (v)
perform due diligence on prospective portfolio companies; and (vi) provide the
Company with such other investment advisory, research and related services as
the Company may, from time to time, reasonably require for the investment of its
funds. Subject to the supervision of the Board, the Adviser shall have the power
and authority on behalf of the Company to

 

1



--------------------------------------------------------------------------------

effectuate its investment decisions for the Company, including the execution and
delivery of all documents relating to the Company’s investments and the placing
of orders for other purchase or sale transactions on behalf of the Company. In
the event that the Company determines to acquire debt financing, the Adviser
will arrange for such financing on the Company’s behalf, subject to the
oversight and approval of the Board. If it is necessary for the Adviser to make
investments on behalf of the Company through a special purpose vehicle, the
Adviser shall have authority to create or arrange for the creation of such
special purpose vehicle and to make such investments through such special
purpose vehicle (in accordance with the Investment Company Act).

(b) The Adviser hereby accepts such employment and agrees during the term hereof
to render the services described herein for the compensation provided herein.

(c) The Adviser is hereby authorized to enter into one or more sub-advisory
agreements with other investment advisers (each, a “Sub-Adviser”) pursuant to
which the Adviser may obtain the services of the Sub-Adviser(s) to assist the
Adviser in fulfilling its responsibilities hereunder. Specifically, the Adviser
may retain a Sub-Adviser to recommend specific securities or other investments
based upon the Company’s investment objective and policies, and work, along with
the Adviser, in structuring, negotiating, arranging or effecting the acquisition
or disposition of such investments and monitoring investments on behalf of the
Company, subject to the oversight of the Adviser and the Company. The Company
shall be responsible for any compensation payable to any Sub-Adviser. Any
sub-advisory agreement entered into by the Adviser shall be in accordance with
the requirements of the Investment Company Act and other applicable federal and
state law.

(d) The Adviser shall for all purposes herein provided be deemed to be an
independent contractor and, except as expressly provided or authorized herein,
shall have no authority to act for or represent the Company in any way or
otherwise be deemed an agent of the Company.

(e) The Adviser shall keep and preserve for the period required by the
Investment Company Act any books and records relevant to the provision of its
investment advisory services to the Company and shall specifically maintain all
books and records in accordance with Section 31(a) of the Investment Company Act
with respect to the Company’s portfolio transactions and shall render to the
Board such periodic and special reports as the Board may reasonably request. The
Adviser agrees that all records that it maintains for the Company are the
property of the Company and will surrender promptly to the Company any such
records upon the Company’s request, provided that the Adviser may retain a copy
of such records.

 

2. Company’s Responsibilities and Expenses Payable by the Company.

(a) All investment professionals of the Adviser and their respective staffs,
when and to the extent engaged in providing investment advisory and management
services hereunder, and the compensation and routine overhead expenses of such
personnel allocable to such services, will be provided and paid for by the
Adviser and not by the Company. The Company will bear all other costs and
expenses of its operations, administration and transactions, including (without
limitation) those relating to: organization and offering; calculating the
Company’s net asset value (including the cost and expenses of any independent
valuation firm); expenses incurred by the Adviser payable to third parties,
including agents, consultants or other advisors, in monitoring financial and
legal affairs for the Company and in providing administrative services,
monitoring the Company’s investments and performing due diligence on its
prospective portfolio companies; interest payable on debt, if any, incurred to
finance the Company’s investments; sales and purchases of the Company’s common
stock and other securities; investment advisory and management fees;
administration fees, if any, payable under the Administration Agreement between
the Company and Solar Capital Management, LLC (the “Administrator”), the
Company’s administrator; fees payable to third parties, including agents,
consultants or other advisors, relating to, or associated with, evaluating and
making investments; transfer agent and custodial fees; federal and state
registration fees; all costs of registration and listing the Company’s shares on
any securities exchange; federal, state and local taxes; independent Directors’
fees and expenses; costs of preparing and filing reports or other documents
required by the Securities and Exchange Commission; costs of any reports, proxy
statements or other notices to stockholders, including printing costs; the
Company’s allocable portion of the fidelity bond, directors and officers/errors
and omissions liability insurance, and

 

2



--------------------------------------------------------------------------------

any other insurance premiums; direct costs and expenses of administration,
including printing, mailing, long distance telephone, copying, secretarial and
other staff, independent auditors and outside legal costs; and all other
expenses incurred by the Company or the Administrator in connection with
administering the Company’s business, including payments under the
Administration Agreement between the Company and the Administrator based upon
the Company’s allocable portion of the Administrator’s overhead in performing
its obligations under the Administration Agreement, including rent and the
allocable portion of the cost of the Company’s chief compliance officer and
chief financial officer and their respective staffs.

 

3. Compensation of the Adviser.

The Company agrees to pay, and the Adviser agrees to accept, as compensation for
the services provided by the Adviser hereunder, a base management fee (“Base
Management Fee”) and an incentive fee (“Incentive Fee”) as hereinafter set
forth. The Company shall make any payments due hereunder to the Adviser or to
the Adviser’s designee as the Adviser may otherwise direct. To the extent
permitted by applicable law, the Adviser may elect, or the Company may adopt a
deferred compensation plan pursuant to which the Adviser may elect, to defer all
or a portion of its fees hereunder for a specified period of time.

(a) The Base Management Fee shall be calculated at an annual rate of 1.00% of
the Company’s gross assets, excluding temporary assets acquired at the end of
each fiscal quarter for purposes of preserving investment flexibility for the
next fiscal quarter. Temporary assets include, but are not limited to, U.S.
treasury bills, other short-term U.S. government or government agency
securities, repurchase agreements or cash borrowings.

(b) For services rendered under this Agreement, the Base Management Fee will be
payable quarterly in arrears. For the first calendar quarter of the Company’s
operations, the Base Management Fee will be calculated based on the initial
value of the Company’s gross assets. Subsequently, the Base Management Fee will
be calculated based on the average value of the Company’s gross assets at the
end of the two most recently completed calendar quarters, and appropriately
adjusted for any share issuances or repurchases during the current calendar
quarter. Base Management Fees for any partial month or quarter will be
appropriately pro-rated.

(c) The Incentive Fee shall consist of two parts, as follows:

 

  (i)

One part will be calculated and payable quarterly in arrears based on the
pre-Incentive Fee net investment income for the immediately preceding calendar
quarter. For this purpose, pre-Incentive Fee net investment income means
interest income, dividend income and any other income (including any other fees
(other than fees for providing managerial assistance), such as commitment,
origination, structuring, diligence and consulting fees and fees for providing
significant managerial assistance or other fees that the Company receives from
portfolio companies) accrued by the Company during the calendar quarter, minus
the Company’s operating expenses for the quarter (including the Base Management
Fee, expenses payable under the Administration Agreement to the Administrator,
and any interest expense and dividends paid on any issued and outstanding
preferred stock, but excluding the Incentive Fee). Pre-Incentive Fee net
investment income includes, in the case of investments with a deferred interest
feature (such as original issue discount, debt instruments with pay in kind
interest and zero coupon securities), accrued income that we have not yet
received in cash. Pre-Incentive Fee net investment income does not include any
realized capital gains, realized capital losses or unrealized capital
appreciation or depreciation. Pre-Incentive Fee net investment income, expressed
as a rate of return on the value of the Company’s net assets at the end of the
immediately preceding calendar quarter, will be compared to a “hurdle rate” of
1.75% per quarter (7.00% annualized). The Company’s net investment income used
to calculate this part of the Incentive Fee is also included in the amount of
its gross assets used to calculate the 1.00% Base Management Fee. The Company
will pay the Adviser an Incentive Fee with respect to the Company’s
pre-Incentive Fee net investment income in each calendar quarter as follows: (1)
no Incentive Fee in any calendar quarter in which the Company’s pre-Incentive
Fee net investment income does not exceed the hurdle rate of 1.75%; (2) 50% of
the Company’s pre-Incentive Fee net investment income with respect to that
portion of such pre-Incentive Fee net investment income, if

 

3



--------------------------------------------------------------------------------

  any, that exceeds the hurdle rate but is less than 2.9167% in any calendar
quarter (11.67% annualized); this portion of the pre-Incentive Fee net
investment income (which exceeds the hurdle but is less than 2.9167%) is
referred to herein as the “catch-up.” The “catch-up” is meant to provide the
Adviser with approximately 20% of the Company’s pre-Incentive Fee net investment
income as if a hurdle did not apply if this net investment income exceeds
2.9167% in any calendar quarter; and (3) 20% of the amount of the Company’s
pre-Incentive Fee net investment income, if any, that exceeds 2.9167% in any
calendar quarter (11.67% annualized) payable to the Adviser (once the hurdle is
reached and the catch-up is achieved, 20% of all pre-Incentive Fee investment
income thereafter is allocated to the Adviser). These calculations will be
appropriately pro-rated for any period of less than three months and adjusted
for any share issuances or repurchases during the relevant quarter.

 

  (ii) The second part of the Incentive Fee (the “Capital Gains Fee”) will be
determined and payable in arrears as of the end of each calendar year (or upon
termination of this Agreement as set forth below), commencing with December 31,
2011, and will equal 20.0% of the Company’s realized capital gains, if any, on a
cumulative basis from inception through the end of each calendar year, computed
net of all realized capital losses and net unrealized capital depreciation on a
cumulative basis, less the aggregate amount of any previously paid capital gain
Incentive Fees, with respect to each of the investments in the Company’s
portfolio; provided that the Incentive Fee determined as of December 31, 2011
will be calculated for a period of shorter than twelve calendar months to take
into account any realized capital gains computed net of all realized capital
losses and unrealized capital depreciation from inception. In the event that
this Agreement shall terminate as of a date that is not a calendar year end, the
termination date shall be treated as though it were a calendar year end for
purposes of calculating and paying a Capital Gains Fee.

Examples of Quarterly Incentive Fee Calculation

Example 1: Income Related Portion of Incentive Fee*:

Alternative 1:

Assumptions

Investment income (including interest, dividends, fees, etc.) = 1.25%

Hurdle rate1 = 1.75%

Management fee2 = 0.25%

Other expenses (legal, accounting, custodian, transfer agent, etc.)3 = 0.20%

Pre-Incentive Fee net investment income

(investment income – (management fee + other expenses)) = 0.80%

Pre-incentive net investment income does not exceed hurdle rate, therefore there
is no incentive fee.

Alternative 2:

Assumptions

Investment income (including interest, dividends, fees, etc.) = 2.70%

Hurdle rate1 = 1.75%

Management fee2 =0.25%

Other expenses (legal, accounting, custodian, transfer agent, etc.) 3 = 0.20%

Pre-Incentive Fee net investment income

(investment income – (management fee + other expenses)) = 2.25%

Incentive Fee = 50% × Pre-Incentive Fee net investment income, subject to the
“catch-up”4

= 50% × (2.25% – 1.75%)

= 0. 25%

 

* The hypothetical amount of pre-incentive fee net investment income shown is
based on a percentage of total net assets.

 

4



--------------------------------------------------------------------------------

Alternative 3:

Assumptions

Investment income (including interest, dividends, fees, etc.) = 4.00%

Hurdle rate1 = 1.75%

Management fee2 = 0.25%

Other expenses (legal, accounting, custodian, transfer agent, etc.)3 = 0.20%

Pre-Incentive Fee net investment income

(investment income – (management fee + other expenses)) = 3.55%

Incentive Fee = 20% × Pre-Incentive Fee net investment income, subject to
“catch-up”4

Incentive Fee = 50% × “catch-up” + (20% × (Pre-Incentive Fee net investment
income – 2.9167%))

Catch-up = 2.9167% – 1.75%

= 1.1667%

Incentive Fee = (50% × 1.1667%) + (20% × (3.55 % – 2.9167%))

= 0.58334% + (20% × 0.6333%)

= 0.58334% + 0.12667%

= 0.71001%

Example 2: Capital Gains Portion of Incentive Fee:

Alternative 1:

Assumptions

 

  •  

Year 1: $20 million investment made in Company A (“Investment A”), and $30
million investment made in Company B (“Investment B”)

 

  •  

Year 2: Investment A sold for $50 million and fair market value (“FMV”) of
Investment B determined to be $32 million

 

  •  

Year 3: FMV of Investment B determined to be $25 million

 

  •  

Year 4: Investment B sold for $31 million

The capital gains portion of the Incentive Fee, if any, would be:

 

  •  

Year 1: None

 

  •  

Year 2: $6 million Capital Gains Incentive Fee

$30 million realized capital gains on sale of Investment A multiplied by 20%

 

  •  

Year 3: None

$5 million cumulative fee (20% multiplied by $25 million ($30 million cumulative
capital gains less $5 million cumulative capital depreciation)) less $6 million
(previous Capital Gains Fee paid in Year 2)

 

  •  

Year 4: $200,000 Capital Gains Incentive Fee

$6.2 million cumulative fee ($31 million cumulative realized capital gains
multiplied by 20%) less $6 million (previous Capital Gains Fee paid in Year 2)

 

1 

Represents 7.00% annualized hurdle rate.

2 

Represents 1.00% annualized management fee.

3 

Excludes organizational and offering expenses.

4 

The “catch-up” provision is intended to provide the Adviser with an incentive
fee of 20% on all of the Company’s pre-incentive fee net investment income as if
a hurdle rate did not apply when the Company’s net investment income exceeds
2.9167% in any calendar quarter.

 

5



--------------------------------------------------------------------------------

Alternative 2:

Assumptions

 

  •  

Year 1: $20 million investment made in Company A (“Investment A”), $30 million
investment made in Company B (“Investment B”) and $25 million investment made in
Company C (“Investment C”)

 

  •  

Year 2: Investment A sold for $50 million, FMV of Investment B determined to be
$25 million and FMV of Investment C determined to be $25 million

 

  •  

Year 3: FMV of Investment B determined to be $27 million and Investment C sold
for $30 million

 

  •  

Year 4: FMV of Investment B determined to be $35 million

 

  •  

Year 5: Investment B sold for $20 million

The Capital Gains portion of the Incentive Fee, if any, would be:

 

  •  

Year 1: None

 

  •  

Year 2: $5 million Capital Gains Incentive Fee

20% multiplied by $25 million ($30 million realized capital gains on sale of
Investment A less $5 million unrealized capital depreciation on Investment B)

 

  •  

Year 3: $1.4 million Capital Gains Incentive Fee(1)

$6.4 million cumulative fee (20% multiplied by $32 million ($35 million
cumulative realized capital gains less $3 million unrealized capital
depreciation)) less $5 million (previous Capital Gains Fee paid in Year 2)

 

(1) As illustrated in Year 3 of Alternative 1 above, if the Company were to be
wound up on a date other than December 31 of any year, the Company may have paid
aggregate capital gain incentive fees that are more than the amount of such fees
that would be payable if the Company had been wound up on December 31 of such
year.

 

  •  

Year 4: None

 

  •  

Year 5: None

$5 million cumulative fee (20% multiplied by $25 million ($35 million cumulative
realized capital gains less $10 million realized capital losses)) less $6.4
million (previous cumulative Capital Gains Fee paid in Year 2 and Year 3)

 

4. Covenants of the Adviser.

The Adviser covenants that it will remain registered as an investment adviser
under the Advisers Act so long as the Company maintains its election to be
regulated as a BDC under the Investment Company Act. The Adviser agrees that its
activities will at all times be in compliance in all material respects with all
applicable federal and state laws governing its operations and investments.

 

5. Excess Brokerage Commissions.

The Adviser is hereby authorized, to the fullest extent now or hereafter
permitted by law, to cause the Company to pay a member of a national securities
exchange, broker or dealer an amount of commission for effecting a securities
transaction in excess of the amount of commission another member of such
exchange, broker or dealer would have charged for effecting that transaction, if
the Adviser determines in good faith, taking into account such

 

6



--------------------------------------------------------------------------------

factors as price (including the applicable brokerage commission or dealer
spread), size of order, difficulty of execution, and operational facilities of
the firm and the firm’s risk and skill in positioning blocks of securities, that
such amount of commission is reasonable in relation to the value of the
brokerage and/or research services provided by such member, broker or dealer,
viewed in terms of either that particular transaction or its overall
responsibilities with respect to the Company’s portfolio, and constitutes the
best net results for the Company.

 

6. Limitations on the Employment of the Adviser.

The services of the Adviser to the Company are not exclusive, and the Adviser
may engage in any other business or render similar or different services to
others including, without limitation, the direct or indirect sponsorship or
management of other investment based accounts or commingled pools of capital,
however structured, having investment objectives similar to those of the
Company, so long as its services to the Company hereunder are not impaired
thereby, and nothing in this Agreement shall limit or restrict the right of any
manager, partner, officer or employee of the Adviser to engage in any other
business or to devote his or her time and attention in part to any other
business, whether of a similar or dissimilar nature, or to receive any fees or
compensation in connection therewith (including fees for serving as a director
of, or providing consulting services to, one or more of the Company’s portfolio
companies, subject to applicable law). So long as this Agreement or any
extension, renewal or amendment remains in effect, the Adviser shall be the only
investment adviser for the Company, subject to the Adviser’s right to enter into
sub-advisory agreements. The Adviser assumes no responsibility under this
Agreement other than to render the services called for hereunder. It is
understood that directors, officers, employees and stockholders of the Company
are or may become interested in the Adviser and its affiliates, as directors,
officers, employees, partners, stockholders, members, managers or otherwise, and
that the Adviser and directors, officers, employees, partners, stockholders,
members and managers of the Adviser and its affiliates are or may become
similarly interested in the Company as stockholders or otherwise.

 

7. Responsibility of Dual Directors, Officers and/or Employees.

If any person who is a manager, partner, officer or employee of the Adviser or
the Administrator is or becomes a director, officer and/or employee of the
Company and acts as such in any business of the Company, then such manager,
partner, officer and/or employee of the Adviser or the Administrator shall be
deemed to be acting in such capacity solely for the Company, and not as a
manager, partner, officer or employee of the Adviser or the Administrator or
under the control or direction of the Adviser or the Administrator, even if paid
by the Adviser or the Administrator.

 

8. Limitation of Liability of the Adviser; Indemnification.

The Adviser (and its officers, managers, partners, agents, employees,
controlling persons, members and any other person or entity affiliated with the
Adviser, including without limitation its sole member) shall not be liable to
the Company for any action taken or omitted to be taken by the Adviser in
connection with the performance of any of its duties or obligations under this
Agreement or otherwise as an investment adviser of the Company (except to the
extent specified in Section 36(b) of the Investment Company Act concerning loss
resulting from a breach of fiduciary duty (as the same is finally determined by
judicial proceedings) with respect to the receipt of compensation for services),
and the Company shall indemnify, defend and protect the Adviser (and its
officers, managers, partners, agents, employees, controlling persons, members
and any other person or entity affiliated with the Adviser, including without
limitation its general partner and the Administrator, each of whom shall be
deemed a third party beneficiary hereof) (collectively, the “Indemnified
Parties”) and hold them harmless from and against all damages, liabilities,
costs and expenses (including reasonable attorneys’ fees and amounts reasonably
paid in settlement) incurred by the Indemnified Parties in or by reason of any
pending, threatened or completed action, suit, investigation or other proceeding
(including an action or suit by or in the right of the Company or its security
holders) arising out of or otherwise based upon the performance of any of the
Adviser’s duties or obligations under this Agreement or otherwise as an
investment adviser of the Company. Notwithstanding the preceding sentence of
this Section 8 to the contrary, nothing contained herein shall protect

 

7



--------------------------------------------------------------------------------

or be deemed to protect the Indemnified Parties against or entitle or be deemed
to entitle the Indemnified Parties to indemnification in respect of, any
liability to the Company or its security holders to which the Indemnified
Parties would otherwise be subject by reason of willful misfeasance, bad faith
or gross negligence in the performance of the Adviser’s duties or by reason of
the reckless disregard of the Adviser’s duties and obligations under this
Agreement (as the same shall be determined in accordance with the Investment
Company Act and any interpretations or guidance by the Securities and Exchange
Commission or its staff thereunder).

 

9. Effectiveness, Duration and Termination of Agreement.

(a) This Agreement shall become effective as of the first date above written.
This Agreement may be terminated at any time, without the payment of any
penalty, upon not more than 60 days written notice, by the vote of a majority of
the outstanding voting securities of the Company, or by the vote of the
Company’s Directors or by the Adviser. The provisions of Section 8 of this
Agreement shall remain in full force and effect, and the Adviser shall remain
entitled to the benefits thereof, notwithstanding any termination of this
Agreement. Further, notwithstanding the termination or expiration of this
Agreement as set forth in this Section 9, the Adviser shall be entitled to any
amounts owed under Section 3 through the date of termination or expiration and
Section 8 shall continue in force and effect and apply to the Adviser and its
representatives as and to the extent applicable.

(b) This Agreement shall continue automatically for successive annual periods,
provided that such continuance is specifically approved at least annually by (A)
the vote of the Board, or by the vote of a majority of the outstanding voting
securities of the Company and (B) the vote of a majority of the Company’s
Directors who are not parties to this Agreement or “interested persons” (as such
term is defined in Section 2(a)(19) of the Investment Company Act) of any such
party, in accordance with the requirements of the Investment Company Act.

(c) This Agreement will automatically terminate in the event of its “assignment”
(as such term is defined for purposes of Section 15(a)(4) of the Investment
Company Act).

 

10. Notices.

Any notice under this Agreement shall be given in writing, addressed and
delivered or mailed, postage prepaid, to the other party at its principal
office.

 

11. Amendments.

This Agreement may be amended by mutual consent, but the consent of the Company
must be obtained in conformity with the requirements of the Investment Company
Act.

 

12. Entire Agreement; Governing Law.

This Agreement contains the entire agreement of the parties and supersedes all
prior agreements, understandings and arrangements with respect to the subject
matter hereof. This Agreement shall be construed in accordance with the laws of
the State of New York and in accordance with the applicable provisions of the
Investment Company Act. To the extent the applicable laws of the State of New
York, or any of the provisions herein, conflict with the provisions of the
Investment Company Act, the latter shall control.

[Remainder of page intentionally blank]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed on the date above written.

 

SOLAR SENIOR CAPITAL LTD. By:  

/s/ Michael S. Gross

 

Name: Michael S. Gross

 

Title: President and Chief Executive Officer

SOLAR CAPITAL PARTNERS, LLC By:  

/s/ Michael S. Gross

 

Name: Michael S. Gross

 

Title: Managing Member

 

9